DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Double Patenting rejection of claims 1-20 have been considered and found persuasive due to Terminal Disclaimer filed on 6/24/2021, and the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Venkataramu et al. (US 2011/0264452) teaches speech control decoding instructions 246 may receive an input waveform from voice input interface 220 and, in response, decode the waveform to extract speech control commands. In particular, as with speech control receiving instructions 146, speech control decoding instructions 246 may execute an algorithm to divide the waveform into small segments, identify phonemes within the segments, and analyze the phonemes to identify particular words. When a particular word is detected that corresponds to a command in the set of speech control commands, speech control decoding instructions 246 may notify speech audio outputting instructions 248, such that output of the text data may be controlled accordingly. In embodiments in which the text data is a set of directions, the speech ([Figs. 2-3] [0029-0057]).
Gelfenbeyn et al. (US 9,275,641) teaches creating custom dialog system engines. The system comprises a dialog system interface installed on a first server or a user device and a platform deployed on a second server. The platform is configured to receive dialog system entities and intents associated with a developer profile and associate the dialog system entities with the dialog system intents to form a custom dialog system engine associated with the dialog system interface. The web platform receives a user request from the dialog system interface, activates the custom dialog system engine based on identification, and retrieves the dialog system entities and intents. The user request is processed by applying the dialog system entities and intents to generate a response to the user request. The response is sent to the dialog system interface ([Fig. 2] [col. 7 line 10 to col. 8 line 65]).
The difference between the prior art and the claimed invention is that Gelfenbeyn in view of Venkataramu do not explicitly teach receiving, via the user interface of the computing device, a designated span of the utterance less than an entirety of the utterance; and automatically training the dialogue learning model with the action and the designated span of the utterance.
Therefore, it would have not been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Gelfenbeyn and Venkataramu to include receiving, via the user interface of the computing device, a designated span of the utterance less than an entirety of the utterance; and automatically training the dialogue learning model with the action and the designated span of the utterance. Therefore, the claimed invention is deemed novel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656